DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim 21 recites “an angle between twelve degrees and fifteen degrees” which was not disclosed in the original specification and as such Claim 21 recites new matter (see 112 rejection below) and Claim 30 recites “an angle about thirteen degrees” which was not disclose in the original specification. Thus Claim 21-33 have an effective filing date of the filing of this application, October 1, 2020. See 112(a) rejections below. 

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. The examiner argues that values for angle D included in paragraph 37 of the specification (“about thirteen degrees” and “ten degrees and fifteen degrees”, Fig 7 ) are supported in the specification because: 
“For instance, the specification includes numerous references to dimensions, angles, and percentages associated with features of the closure and receiver that clearly indicate that the drawings are made to scale.” 

 Just because the specification gives values to certain aspects of the drawings does not mean the drawings themselves as a whole are drawn to scale. Further, applicant does not even state what specific values allow one to arrive that there is support for “about thirteen degrees” and “ten degrees and fifteen degrees”.  The specific  directed to angle C (Fig 4 of “one to two degrees”, paragraph 34) and angle C’ (Fig 9 that is zero degrees, paragraph 38), which has nothing to do with how one can get the specific values of angle D. In fact, these are the only specific values the examiner can find in the original disclosure. Anything else in discussed in generalities (for example “As illustrated in FIG. 7, the thickness T increases gradually from T1 to T2” in paragraph 37). The examiner would like to know what these “numerous references” are and how this supports applicants assertions that the drawings are drawn to scale. In short, the only values explicitly disclosed (paragraph 34, 38) have nothing to do with angle D nor has applicant stated how these explicit values disclosed in the specification relate to the measurement of angle D. The mere fact that applicant can take the existing drawings and arrive at angle is not sufficient that applicant had possession of for “about thirteen degrees” and “ten degrees and fifteen degrees”. Further, a statement in applicant’s reply (not stated in the original specification) saying that drawings are made from engineering drawings are not sufficient to indicate the drawings themselves are drawn to scale. 
See MPEP 2125 “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value.” Furthermore, MPEP 2125 cites to In re Wright, where one party attempted to rely on reference drawings for a specific length range, but the court explicitly noted that the reference failed to disclose that the drawings were to scale. The court in Wright, citing to In re Chitayat, held that “[a]bsent any written description in the specification of quantitative values, arguments based on measurement of a drawing are of little value.” In re Wright, 569 F.2d 1124, 1128 (CCPA 1977). In Chitayat, the court original specification that the drawings are to scale.
Further, even if the drawings were drawn to scale, then the specification would describe  angle C of Fig 4 as a specific angle and not a range (paragraph 34). But looking at Figure 4 and paragraph 34, the specification makes it clear that angle C can vary and thus the drawing is inherently not drawn to scale. In the same manner, if the drawings were drawn to scale, applicant would only have support for a specific value, not a range from 10-15 degrees. With applicant stating “about 13 degrees” and not a specific value already lends credence that the drawings are not drawn to scale. At best, applicant has support for an angle D being an acute angle but anything more specific like a value or range constitutes as new matter. 
. 

Specification
The amendment filed 12/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The end of paragraph 37 reciting values of “about thirteen degrees” and “ten degrees and fifteen degrees” were not recited in the original specification and thus contains new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “convex surface and concave surface” in claim 29 was not disclosed in the original specification.



Drawings
The drawings were received on 12/14/2021.  These drawings are accepted. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex surface 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21-33 are objected to because of the following informalities:  
Claims 21 and 30 should each recite: “a cylindrical crest surface positioned outward of the cylindrical root surface and positioned between the closure stab flank and the closure load flank, [[and]] the cylindrical crest surface extends [[extending]] . 
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “an angle between twelve degrees and fifteen degrees” which was not disclosed in the original specification. Claim 30 recites “an angle about thirteen degrees” which was not disclose in the original specification. As such, Claims 21-33 contain new matter and 
Furthermore, Claims 21, 30 each recites “cylindrical root surface  extending parallel to the central axis” which was not disclosed in the original specification. Paragraph 29 makes it clear that the root surface extends “substantially parallel” which is not the same as parallel. While it is obvious that the root surface would be parallel it is not inherent that it is unless explicitly defined in the specification. As such this limitation also recites new matter. Claim 21, 30 also each recites “a cylindrical crest surface positioned outward of the cylindrical root surface and positioned between the closure stab flank and the closure load flank and extending parallel to the central axis” which was also not supported by the original specification for the same reasons as above, (see paragraph 30). Should applicant recite “substantially parallel” (as is supported by the original specification, then these specific limitations would not be new matter.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2016/0022320.
Regarding Claim 21, Jackson discloses a spinal fixation assembly (Figs 1-7, paragraph 38, Fig 7 is also similar to Figs 1-6 but with a difference of thickness or depth “T”) comprising: 
a receiver (#10, Fig 1) including a rod-receiving channel (#21, Fig 1) formed therein, and a receiver guide and advancement structure (#5, Fig 1) extending to a top (#23, Fig 1) thereof, the receiver guide and advancement structure including a receiver load flank (#49, paragraph 34, Fig 3), a receiver root surface (#47, paragraph 33, Fig 3), a receiver stab flank (#64), the receiver load flank having a linear portion (as seen in Fig 2) that is reverse angle in nature (paragraph 36); and 
a fastener (#7, Fig 1, also shown in Fig 7 as #7’) including a body (#7, Fig 1), a central axis (axis A, Fig 1), a top side (#33, Fig 1), a lower portion (lower portion of #7, Fig 1) having a bottom side (#34’ as seen in Fig 7), a cylindrical root surface (#27, Fig 2) extending substantially parallel to the central axis (Fig 3, paragraph 29), and a fastener guide and advancement structure (#4) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1, paragraphs 28-29),

the fastener guide and advancement structure including a closure stab flank (#42, Fig 3) adjoining the cylindrical root surface (#27), a closure load flank (#29, Fig 3) adjoining the cylindrical root surface, and a cylindrical crest surface (#31, Fig 3) positioned outward of the cylindrical root surface and positioned between the closure stab flank (#42) and the closure load flank (#29) and extending substantially parallel to the central axis (paragraph 30), 
the cylindrical root surface including a closure root height (see Fig below) defined between the closure stab flank (#42) and the closure load flank (#29) on the cylindrical root surface, the cylindrical crest surface (#31) including a closure crest height (see Fig below), the closure load flank (#29) being one of perpendicular (paragraph 29) to the central axis or reverse angle in nature (paragraph 29), and
 wherein the closure stab flank (#42)  includes a linear portion that defines an angle between the linear portion of the stab flank and a horizontal plane that is normal to the central axis (see Fig below, defines an acute angle).

    PNG
    media_image1.png
    772
    1097
    media_image1.png
    Greyscale

Regarding Claim 23-24, Jackson closes the fastener guide and advancement structure further includes a toe (#41) positioned between the closure load flank and the cylindrical crest surface (Fig 2, paragraph 32),  wherein the toe extends generally upwardly towards the top side of the fastener (Fig 2).
Regarding Claim 25, Jackson discloses the closure load flank (#29) includes a linear portion (as seen in Fig 4) that slopes in an upward direction towards the top side of the fastener (paragraph 29 in a direction towards the central axis, the flank #29 slopes upwards).
Regarding Claim 26, Jackson discloses a first concave portion (#28) adjoins the cylindrical root surface with the closure load flank (Fig 4), and a second concave portion (#46) adjoins the cylindrical root surface with the closure stab flank (Fig 2), and wherein 

Regarding Claim 27, Jackson discloses a first convex portion (#37) and a second convex portion (opposite of #37) adjoin opposite ends of the cylindrical crest surface (#31), and wherein the crest height is defined between the first and second convex portions (see annotated Fig above in claim 21).

Regarding Claim 28-29, Jackson discloses the bottom side of the fastener includes a rounded nub positioned at the central axis,  wherein the nub include a convex surface and a concave surface (see Fig below).


    PNG
    media_image2.png
    715
    735
    media_image2.png
    Greyscale


Jackson does not disclose cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis, the acute angle between twelve degrees and fifteen degrees.
However, Jackson  disclose the cylindrical root surface extends substantially parallel to the central axis (as discussed above, paragraph 29), the cylindrical crest 
Therefore it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jackson to have disclose the cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis in view of Jackson since it would be obvious that “substantially parallel” would encompass “parallel.”
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention was made to modify Jackson to have be between 12 degrees and 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 22, Jackson as modified discloses the angle is about thirteen degrees (as discussed in the rejection for claim 21, the angle is between 12-15 degrees).


Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2016/0022320.
Regarding Claim 30, Jackson discloses a spinal fixation assembly (Figs 1-7, paragraph 38, Fig 7 is also similar to Figs 1-6 but with a difference of thickness or depth “T”) comprising: 

a receiver guide and advancement structure (#5, Fig 1) extending to a top thereof, the receiver guide and advancement structure including a receiver load flank (#49, paragraph 34, Fig 3), a receiver root surface (#47, paragraph 33, Fig 3), a receiver stab flank (#64), the receiver load flank having a linear portion (as seen in Fig 2) that is reverse angle in nature (paragraph 36); and 
a fastener (#7, Fig 1, also shown in Fig 7 as #7’) including a body (#7, Fig 1), a central axis (axis A, Fig 1), a top side (#33, Fig 1), a lower portion (lower portion of #7, Fig 1) having a bottom side (#34’ as seen in Fig 7), a cylindrical root surface (#27, Fig 2) extending substantially parallel to the central axis (Fig 3, paragraph 29), and a fastener guide and advancement structure (#4) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1, paragraphs 28-29),
the fastener configured to be rotationally advanced at least partially within the channel of the receiver via engagement of the fastener guide and advancement structure and the receiver guide and advancement structure (Fig 1, paragraph 25), 
the fastener guide and advancement structure including a closure stab flank (#42, Fig 3) adjoining the cylindrical root surface (#27), a closure load flank (#29, Fig 3) adjoining the cylindrical root surface, and a cylindrical crest surface (#31, Fig 3) positioned outward of the cylindrical root surface and positioned between the closure stab flank (#42) and the closure load flank (#29) and extending substantially parallel to the central axis (paragraph 30), 

wherein the closure stab flank (#42)  includes a linear portion that defines an angle between the linear portion of the stab flank and a horizontal plane that is normal to the central axis (see Fig below, defines an acute angle).

    PNG
    media_image1.png
    772
    1097
    media_image1.png
    Greyscale

Regarding Claim 31-32, Jackson closes the fastener guide and advancement structure further includes a toe (#41) positioned between the closure load flank and the 
Regarding Claim 33, Jackson discloses the closure load flank (#29) includes a linear portion (as seen in Fig 4) that slopes in an upward direction towards the top side of the fastener (paragraph 29 in a direction towards the central axis, the flank #29 slopes upwards).
Jackson does not disclose cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis, the acute angle between twelve degrees and fifteen degrees.
However, Jackson  disclose the cylindrical root surface extends substantially parallel to the central axis (as discussed above, paragraph 29), the cylindrical crest surfaced extends substantially parallel to the central axis (as discussed above, paragraph 30). 
Therefore it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jackson to have disclose the cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis in view of Jackson since it would be obvious that “substantially parallel” would encompass “parallel.”
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention was made to modify Jackson to have be about 13 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2005/0182410 (hereinafter ‘ Jackson ‘410).
Regarding Claim 21, Jackson ‘410 discloses a spinal fixation assembly (Figs 1-10) comprising: 
a receiver (#11, Fig 1-2) including a rod-receiving channel (#30, Fig 1-2) formed therein, and a receiver guide and advancement structure (#9, Fig 1-3) extending to a top (top of #1, Fig 1-3) thereof, the receiver guide and advancement structure including a receiver load flank (#46, paragraph 51, Fig 3), a receiver root surface (see Fig below), a receiver stab flank (#48), the receiver load flank (#46) having a linear portion (see Fig below) that is reverse angle in nature (as seen in Fig 4-5, slopes downwardly towards the root surface,  paragraph 57 allows for splaying); and 
a fastener (#1, Fig 1) including a body (#1, Fig 1), a central axis (#41, Fig 3), a top side (top of #1), a lower portion (lower portion of #1, Fig 3) having a bottom side (bottom of #1, Fig 1, 3), a cylindrical root surface (see Fig below) extending substantially parallel to the central axis (see Fig below, Fig 1), and a fastener guide and advancement structure (#4, Fig 1-7, paragraph  48, 51) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1. 3),
 the fastener configured to be rotationally advanced at least partially within the channel of the receiver via engagement of the fastener guide and advancement structure and the receiver guide and advancement structure (Fig 1-7, paragraph  50), 
substantially parallel to the central axis (see Fig below, Figs 1-7), 
the cylindrical root surface including a closure root height (see Fig below) defined between the closure stab flank (see Fig below) and the closure load flank (#39) on the cylindrical root surface, the cylindrical crest surface (see Fig below) including a closure crest height (see Fig below), the closure load flank (#39) being one of perpendicular to the central axis or reverse angle in nature (Fig 4-5 angled upwardly towards the central axis #41, paragraph 57 allows for splaying), and
 wherein the closure stab flank  includes a linear portion (along the solid line below) that defines an angle between the linear portion of the stab flank and a horizontal plane that is normal to the central axis (see Fig below, defines an acute angle).

    PNG
    media_image3.png
    716
    959
    media_image3.png
    Greyscale

Regarding Claim 23-24, Jackson ‘410 closes the fastener guide and advancement structure further includes a toe (#55, Fig 4) positioned between the closure load flank and the cylindrical crest surface (Fig 4,  paragraph 52 ),  wherein the toe extends generally upwardly towards the top side of the fastener (Fig 4).
Regarding Claim 25, Jackson ‘410 discloses the closure load flank (#39) includes a linear portion (as seen in Fig 4) that slopes in an upward direction towards the top side of the fastener (Fig 4,  in a direction towards the central axis, the flank #39 slopes upwards).
Regarding Claim 16-17, Jackson ‘410 discloses a first concave portion (see Fig below) adjoins the cylindrical root surface with the load flank, and a second concave 
wherein a first convex portion and a second convex portion (see Fig below) adjoin opposite ends of the cylindrical crest surface, and wherein the crest height is defined between the first and second convex portions (as seen in Fig below and annotated Fig  above, the crest height is defined between the convex portions).

    PNG
    media_image4.png
    576
    1053
    media_image4.png
    Greyscale


Jackson ‘410 does not disclose cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis, the acute angle between twelve degrees and fifteen degrees.

Therefore it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jackson to have disclose the cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis in view of Jackson ‘410 because applicant has not disclosed that such a configuration would solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming e root surface and crest surface for a fastener. In re Dailey and Eilers, 149 USPQ 47 (1966).
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention was made to modify Jackson ‘410 to have be between 12 degrees and 15 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding Claim 22, Jackson ‘410 as modified discloses the angle is about thirteen degrees (as discussed in the rejection for claim 21, the angle is between 12-15 degrees).

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2005/0182410 (hereinafter ‘ Jackson ‘410) in view of Prevost US Prevost US 2011/0106179.
Jackson ‘410 discloses the fastener engages a rod (#35, Fig 2) but does not disclose the lower portion has a solid cross-section and does not discloses the bottom side of the fastener includes a rounded nub positioned at the central axis,  wherein the nub include a convex surface and a concave surface.
Prevost discloses a similar spinal fixation assembly with a receiver (#20, Fig 1) having a rod receiving channel (channel for rod #3, Fig 1), a receiver guide and advancement structure (internal threads #7 for fastener #1, paragraph 34), a fastener (#1) including a body (body of #1, Figs 3-5), a central axis (along line “V” in Fig 3), a top side (top of #1) and a lower portion (lower part of #1, Fig 5) with a solid cross section (Fig 5, lower portion is solid, where tool socket #45 does not extend completely through the fastener) having a bottom side (#29), the bottom side of the fastener includes a rounded nub (#28, paragraph 25) positioned at the central axis, wherein the nub includes convex and concave surfaces (see Fig below), the nub (#28) provides a small surface area is in contact with the rod (#3) providing a strong grip when pressed against the rod (#3)(paragraph 25).

    PNG
    media_image5.png
    553
    677
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the fastener of Jackson ‘410 to have the lower portion have a solid cross section discloses the bottom side of the fastener includes a rounded nub with convex and concave surfaces in view of Prevost above because this allows a nub to protrude from the bottom side, the nub provides a small surface area is in contact with the rod  providing a strong grip when pressed against the rod. 


Claim 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 2005/0182410 (hereinafter ‘ Jackson ‘410).
Regarding Claim 30, Jackson ‘410 discloses a spinal fixation assembly (Figs 1-10) comprising: 
a receiver (#11, Fig 1-2) including a rod-receiving channel (#30, Fig 1-2) formed therein, and a receiver guide and advancement structure (#9, Fig 1-3) extending to a top (top of #1, Fig 1-3) thereof, the receiver guide and advancement structure including a receiver load flank (#46, paragraph 51, Fig 3), a receiver root surface (see Fig below), a receiver stab flank (#48), the receiver load flank (#46) having a linear portion (see Fig below) that is reverse angle in nature (as seen in Fig 4-5, slopes downwardly towards the root surface,  paragraph 57 allows for splaying); and 
a fastener (#1, Fig 1) including a body (#1, Fig 1), a central axis (#41, Fig 3), a top side (top of #1), a lower portion (lower portion of #1, Fig 3) having a bottom side (bottom of #1, Fig 1, 3), a cylindrical root surface (see Fig below) extending substantially parallel to the central axis (see Fig below, Fig 1), and a fastener guide and advancement structure (#4, Fig 1-7, paragraph  48, 51) extending outward from the cylindrical root surface and extending helically about the central axis of the body (Fig 1. 3),
 the fastener configured to be rotationally advanced at least partially within the channel of the receiver via engagement of the fastener guide and advancement structure and the receiver guide and advancement structure (Fig 1-7, paragraph  50), 
the fastener guide and advancement structure including a closure stab flank (#43, Fig 4-5) adjoining the cylindrical root surface (see Fig below), a closure load flank substantially parallel to the central axis (see Fig below, Figs 1-7), 
the cylindrical root surface including a closure root height (see Fig below) defined between the closure stab flank (see Fig below) and the closure load flank (#39) on the cylindrical root surface, the cylindrical crest surface (see Fig below) including a closure crest height (see Fig below), the closure load flank (#39) being one of perpendicular to the central axis or reverse angle in nature (Fig 4-5 angled upwardly towards the central axis #41, paragraph 57 allows for splaying), and
 wherein the closure stab flank  includes a linear portion (along the solid line below) that defines an angle between the linear portion of the stab flank and a horizontal plane that is normal to the central axis (see Fig below, defines an acute angle).

    PNG
    media_image3.png
    716
    959
    media_image3.png
    Greyscale

Regarding Claim 31-32, Jackson ‘410 closes the fastener guide and advancement structure further includes a toe (#55, Fig 4) positioned between the closure load flank and the cylindrical crest surface (Fig 4,  paragraph 52 ),  wherein the toe extends generally upwardly towards the top side of the fastener (Fig 4).
Regarding Claim 33, Jackson ‘410 discloses the closure load flank (#39) includes a linear portion (as seen in Fig 4) that slopes in an upward direction towards the top side of the fastener (Fig 4,  in a direction towards the central axis, the flank #39 slopes upwards).

However, Jackson ‘410 disclose the cylindrical root surface extends substantially parallel to the central axis (Figs 1-7), the cylindrical crest surfaced extends substantially parallel to the central axis (Figs 1-7). 
Therefore it would be obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jackson to have disclose the cylindrical root surface extending parallel to the central axis, the cylindrical crest surface extending parallel to the central axis in view of Jackson ‘410 because applicant has not disclosed that such a configuration would solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming e root surface and crest surface for a fastener. In re Dailey and Eilers, 149 USPQ 47 (1966).
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention was made to modify Jackson ‘410 to have be about thirteen degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773